Exhibit 99.1 Westport Completes US$54.0 Million Equity Offering VANCOUVER, BC – August 20, 2008. Westport Innovations Inc. (TSX:WPT / NASDAQ: WPRT), a global leader in alternative fuel, low-emissions transportation technologies, announced today that it has completed a US$54 million equity offering. Under the terms of the offering, Westport issued and sold 4,500,000 Common Shares for an aggregate sale price of US$54 million (US$12.00 per Common Share). Westport currently expects to use the net proceeds from the offering of US$50.6 million (before expenses) for product development, market development and general corporate purposes. The underwriters have been granted an over-allotment option to purchase an additional 675,000 Common Shares. The United States Securities and Exchange Commission declared Westport's registration statement relating to Westport’s Common Share offering to be effective on August 14, 2008. Copies of the registration statement and U.S. prospectus can be accessed through the SEC's website at www.sec.gov, and copies of the Canadian short-form prospectus are available at www.sedar.com.
